Citation Nr: 1611191	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-47 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right knee disability.

3.  Entitlement to an initial rating for a right shoulder disability, rated as 10 percent disabling, prior to March 21, 2011, and as 30 percent disability, thereafter.

4.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

5.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a prior August 2014 decision, the Board denied entitlement to service connection for a left knee disability and remanded the remaining claims on appeal.  The case has since been returned to the Board for appellate review. 

In a December 2014 rating decision, the RO awarded a 30 percent rating, effective March 21, 2011, for the service-connected right shoulder disability.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for a right shoulder disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable.).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.

VBMS discloses that the Veteran has appealed an April 2014 AOJ determination denying service connection for a back disability.  According to an August 2014 letter in VBMS, the RO has acknowledged receipt of the notice of disagreement (NOD).  The electronic Veterans Appeals Control and Locator System (VACOLS) reflects that action on this claim is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Thus, remand of the issue for the issuance of a statement of the case in not necessary.  

The issues of entitlement to service connection for a right hand disability and a left hip disability, an increased rating for a right knee disability and PTSD, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right handed. 

2.  For the period prior to March 21, 2011, manifestations of the Veteran's service-connected right shoulder disability included arthritis shown on x-ray, forward flexion to no less than 140 degrees, abduction to no less than 170 degrees, and pain on motion. 

3.  For the beginning March 21, 2011, manifestations of the Veteran's service-connected right shoulder disability included arthritis shown on x-ray, forward flexion to no less than 40 degrees, abduction to no less than 40 degrees, and pain on motion. 


CONCLUSIONS OF LAW

1.  Prior to March 21, 2011, the criteria for an initial disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2015). 

2.  From March 21, 2011, the criteria for a disability rating in excess of 30 percent for the service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appeal for an increased rating for a right shoulder disability arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the July 2007 and September 2008 notices included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the November 2009 statement of the case (SOC) and the February 2011 and December 2014 supplemental SOCs.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been associated with the record.  Moreover, the Veteran was afforded VA examinations for his right shoulder disability in January 2008, January 2009, November 2010, and October 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2008, January 2009, November 2010, and October 2014 VA examinations of record, when read in conjunction, are adequate and addressed all the relevant rating criteria for the right shoulder disability.  

Pursuant to the August 2014 Board remand, an October 2014 VA examination was conducted and the VA examination report has been associated with the file.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his right shoulder since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Rating Laws and Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2015). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

The Veteran is right handed.  Accordingly, all disability ratings assigned for his service-connected right shoulder disability involve the rating of his major upper extremity.  

Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  A 20 percent rating contemplates limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder joint is from 0 degrees to 180 degrees, with 90 degrees being at shoulder level. 38 C.F.R. § 4.71, Plate I (2015). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran contends that a higher rating is warranted for his service-connected right shoulder disability.  The Veteran has consistently complained of pain in his right shoulder and stated that the pain is very disabling.  See e.g. November 2009 VA Form 9.  

In January 2008, VA examination was conducted to determine the nature and etiology of the Veteran's right shoulder complaints.  He reported injuring his right shoulder in service and recalled his right shoulder was hit on something during physical training.  The examiner noted the in service treatment and impression of AC (acromioclavicular) sprain.  The Veteran complained of having chronic pain after discharge from service.  He reported stiffness, but denied any swelling, heat, redness, instability, or giving-way. Treatment at that time consisted of prescription medication.  Resting and light stretching was also noted to ease the pain.  The right shoulder flared on doing pushing, pulling, or lifting activities.  He did not have a prosthesis and was noted to be right-hand dominant.  

Upon examination, there was mild tenderness to palpation at the acromion area, however, no effusion, erythematous change, muscle atrophy, muscle spasm, and instability were observed.  Active and passive range of motion testing revealed shoulder forward flexion to 175 degrees and abduction to 170 degrees.  He could not flex or abduct any further due to pain.  Shoulder external rotation was measured to 75 degrees and internal rotation was measured 85 degrees.  Further rotation was limited by pain.  The diagnosis at that time was status post AC sprain with residual pain and limitation of motion, no instability.  

According to the January 2009 VA examination report, the Veteran was noted to have AC joint osteoarthritis as well as myofascial trigger points.  The Veteran had received injections for both and was still taking medication for his pain.  The Veteran described constant moderate pain made worse by any movement.  He denied flare-ups, stiffness, weakness, instability, locking, effusions, giving way, and incoordination.  The Veteran did experience pain and decreased range of motion.  Upon examination, the right shoulder displayed forward flexion to 180 degrees and abduction was to 180 degrees.  Internal and external rotation were to 90 degrees.  Following repetitive motion, there was objective evidence of pain, but no additional limitation in range of motion.  X-rays taken in July 2008 showed AC degenerative changes which had progressed when compared to the July 2007 x-ray.  The diagnosis at that time was right shoulder degenerative joint disease. 

The Veteran was afforded another VA examination in November 2010.  At that time he complained of constant throbbing right shoulder pain.  Treatment then included medication as well as a TENS unit.  He denied flare-ups, stiffness, weakness, instability, locking, effusions, giving way, and incoordination.  The Veteran did experience pain and decreased range of motion.  Upon examination, the right shoulder displayed forward flexion to 140 degrees.  Abduction was to 180 degrees.  Internal and external rotation were to 90 degrees.  Following repetitive motion, there was objective evidence of pain, but no additional limitation in range of motion.  The examiner noted that the Veteran was resisting passive movement of the shoulder and stopping movement at 90 degrees.  However, he eventually moved to 140 degrees in active range of motion.  

A November 2010 MRI of the right shoulder revealed subscapularis, supraspinatus and infraspinatus tendinosis, bicipital tenosynovitis and tendinosis, subdeltoid bursitis, and degenerative joint disease.  The diagnosis according to the November 2010 VA examination report was right shoulder degenerative joint disease. 

According to a March 21, 2011 VA treatment report, the Veteran continued to complain of right shoulder pain being constant, moderate to severe, which occurs with activity and at rest.  Upon examination, flexion was to 60 degrees and abduction was to 55 degrees.  External and internal rotations were to 20 degrees.  The examiner also observed that range of motion was limited with pain.  

During the most recent October 2014 VA examination, the Veteran reported that his shoulder aches diffusely.  He denied flare-ups, but noted that he had decreased range of motion and ache.  Upon examination, flexion and abduction were both to 40 degrees.  External and internal rotations were to 90 degrees and 80 degrees, respectively.  The examiner also observed that range of motion contributes to functional loss in that the Veteran was limited to no overhead work but able to do sedentary tasks.  The examiner further stated that there was pain noted on exam which causes functional loss; however after three repetitions, there was no additional functional loss or range of motion.  The examiner noted that the Veteran was being examined immediately after repetitive use over time, but he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or with flare-ups because such was not present at that time.  Strength was 5 out of 5 in forward flexion and abduction.  There was no ankylosis, muscle atrophy, or clavicle, scapula, acromioclavicular (AC) joint impairment observed.  Additionally, there was no shoulder instability, dislocation, or labral pathology suspected or any impairments of the humerus.  While the Hawkins, Empty-Can, external rotation/infraspinatus strength, lift-off subscapularis, and cross-body adduction tests for rotator cuff conditions were positive, the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any condition listed in the diagnosis section.  The only diagnosis given at that time was right shoulder strain.

For the period of time prior to March 21, 2011, the Veteran's service-connected right shoulder disability was manifested by arthritis on x-ray and forward flexion to no less than 140 degrees and abduction to no less than 170 degrees.  Range of motion was also limited by pain.  The Veteran has been assigned a 10 percent rating for this period based on painful motion.  However, these findings do not warrant the assignment of a compensable disability rating based upon limitation of motion under Diagnostic Code 5201.  At no time prior to March 21, 2011 did the Veteran's right shoulder disability manifest limitation of motion limited to shoulder level.  While the November 2010 VA examiner indicated that the Veteran was resisting passive movement of the shoulder and stopping movement at 90 degrees, he actually demonstrated flexion to 140 degrees in active range of motion.

As of March  21, 2011, the Veteran's service-connected right shoulder disability was manifested by no less than forward flexion to 40 degrees, abduction to 40 degrees and x-ray evidence of arthritis.  These findings meet the criteria for the assignment of a 30 percent disability rating for limitation of motion of the major right arm to midway between the side an shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  At no time is there evidence of record showing that the Veteran's service-connected right shoulder disability meets the criteria for the assignment of a disability rating in excess of 30 percent, as limitation of motion of the arm to 25 degrees from the side has not been shown. Id. 

The evidence does not demonstrate that the Veteran's range of motion of the left shoulder was limited to shoulder level prior to March 21, 2011, or to 25 degrees from the side since March 21, 2011, even considering DeLuca factors.  There is no evidence that he had pain, excess fatigability, incoordination, and weakness that would result in symptomatology more closely approximating limitation of motion to 25 degrees from the side.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a.  Although the Veteran reported flares during the January 2008 VA examination, he has consistently denied flare-ups since.  Additionally, the January 2009 and November 2010 VA examination report reflect that there was no additional limitation of motion following repetitive motion.  Accordingly higher disability ratings cannot be assigned under Diagnostic Code 5201.  Additionally, there is no evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula. Therefore, Diagnostic Codes 5200, 5202, and 5203 are not applicable. 

VA treatment records indicate the Veteran's sensory and motor neurological complaints involving the right arm.  See e.g. March 2011 VA treatment record.  The VA orthopedist indicated that weakness and paresthesias are likely related to spine problems.  In a May 2011 neurology consult, the examiner indicated that the Veteran's diffuse pain is related to previous nerve root damage.  The Veteran was also noted to have wrist pain associated with positive Tinel's at cubital and carpal tunnel.  However, a separate claim for service connection is pending regarding the Veteran's claimed right hand disability, to include carpal tunnel syndrome. 

Therefore, a rating higher that 10 percent is not warranted prior to March 21, 2011.  A rating higher than 30 percent is not warranted under Diagnostic Code 5201 for any period since March 21, 2011. 

The Veteran has an additional diagnoses including meso os acromiale right shoulder with rotator cuff tendinitis and MRI findings of subscapularis, supraspinatus and infraspinatus tendinosis, bicipital tenosynovitis and tendinosis, subdeltoid bursitis, in addition to degenerative joint disease  See November 2010 MRI report and February 2012 VA treatment report.  Bursitis would be rated under Diagnostic Code  5019 and tenosynovitis, tendinosis, tendonitis would be rated under Diagnostic Code 5024.  See 38 C.F.R. § 4.27 (2015).  Diagnostic Codes 5019 and 5024 will be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.  As the 10 percent and 30 percent ratings assigned are already rated under the appropriate codes for degenerative arthritis and limitation of motion, additional compensation would result in impermissible pyramiding.  Brady v. Brown, 4 Vet. App. at 206.  There is no indication that the Veteran's right shoulder disability results in separate and distinct manifestations attributable to the same injury.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left shoulder arthritis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected right shoulder inadequate.  The Veteran's right shoulder disability is evaluated under the musculoskeletal system criteria, which are found by the Board to specifically contemplate the Veteran's level of impairment and symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 38 C.F.R. §§ 4.40, 4.45, 4.49.  For the period prior to March 21, 2011, manifestations of the Veteran's service-connected right shoulder disability included arthritis shown on x-ray, forward flexion to no less than 140 degrees, abduction to no less than 170 degrees, and pain on motion.  For the period beginning March 21, 2011, manifestations of the Veteran's service-connected right shoulder disability included forward flexion to no less than 40 degrees, abduction to no less than 40 degrees, and x-ray evidence of arthritis.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned above.  Rating in excess of that currently assigned is provided for certain manifestations of a right shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  In the absence of exceptional factors associated with the right shoulder disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

An evaluation in excess of 10 percent for a right shoulder disability, prior to March 21, 2011, is denied.

An evaluation in excess of 30 percent for a right shoulder disability, since March 21, 2011 is denied.


REMAND

Right knee

The most recent VA examination to evaluate the right knee disability was conducted in October 2014, at which time the examiner noted that the Veteran had a meniscectomy prior.  However, there was "no response provided" as to whether the Veteran had any residual signs and symptoms.  In that regard the October 2014 VA examination report is deemed inadequate for rating purposes.  While the prior November 2010 VA Joints examination indicated that the Veteran had crepitation, the Veteran has consistently denied locking, effusions, and giving way.  Nonetheless, the Veteran has shown painful motion in the right knee.  Both the 2010 and 2014 VA examination reports indicate that the Veteran is unable to perform physical work and that he wears a knee brace.  According to a January 2013 VA treatment report, the Veteran wears a right knee brace, however it was reported to be not enough support and that he needs help so his knee will not "go out....go back".  It was also noted that the Veteran ambulates with a 4 wheeled walker.  Thus, it is unclear whether from the VA examination reports together with the VA treatment reports whether the Veteran's prior cartilage removal is symptomatic.  The January 2013 VA treatment report also reference a May 2011 right knee MRI which is not of record.   In view of the foregoing, another VA examination to evaluate the service-connected right knee disability is warranted.  

Right hand

Pursuant to the Board's August 2014 remand, the Veteran was afforded a VA examination in November 2014 to assist in determining whether any currently diagnosed right hand disability was a result of the Veteran's right shoulder disability.  The November 2014 VA examiner opined that the Veteran's right carpal tunnel syndrome is less likely as not caused by or a result of the Veteran AC sprain because there is no anatomic relationship between the AC joint and the median nerve.  However, no opinion was provided regarding aggravation.  In light of the above, the Board finds that an addendum opinion is warranted.  

TDIU

The outcome of the claim for a TDIU could be affected by the results of development ordered on remand.  Thus the TDIU claim is inextricably intertwined with the claims being developed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Additionally, according to the October 2014 VA examination report, the examiner commented on the individual functional impact of the Veteran's service-connected disabilities.  However, in light of the fact that service connection was recently granted for posttraumatic stress disorder; an addendum opinion is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion on the effect the appellant's service-connected disabilities have on his ability to work). In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Treatment records

Finally, the most recent VA treatment records associated with the claims file are dated in February 2013.  On remand, updated VA records dated from February 2013 to the present from the Salisbury VA Medical Center (VAMC), as well as the above mentioned May 2011 right knee MRI, must be obtained and associated with the record.  

Manlicon issues

In a September 2009 rating decision, the RO also denied entitlement to service connection for left hip strain.  The Veteran included this issue in a September 2009 NOD.  To date, this issue has not been addressed in a statement of the case.  In a June 2014 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent disability rating effective December 21, 2012.  In August 2014, the Veteran filed an NOD with the June 2014 rating decision.  Thus, the RO should issue a statement of the case as to those issues.  Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include the May 2011 right knee MRI and all records from the Salisbury VAMC dated from February 2013 to the present. 

2.  Then, schedule the Veteran for a VA medical examination to ascertain the current severity and manifestations of his service-connected right knee disability.  The entire record must be made available to and reviewed by the examiner.  The examiner must confirm that the record was reviewed in the report. 

In the examination report, the examiner should describe the nature and severity of all symptoms attributable to the service-connected right knee disability, to include stating whether there is any limitation of flexion, limitation of extension, recurrent subluxation, lateral instability, dislocated semilunar cartilage, or the symptomatic removal of semilunar cartilage. 

The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

3.  Refer the case to the VA examiner who provided the October 2014 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for a right hand disability, to include carpal tunnel syndrome and the functional impairment regarding the service-connected disabilities.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

The entire record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's right carpal tunnel syndrome is  aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected right shoulder disability.  

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

In addition, the examiner should describe the effects of the service-connected disabilities on the Veteran's occupational functioning and daily activities.

The examiner is requested to provide an opinion as to functional and occupational impairment caused solely by the service-connected disabilities (PTSD, 50%; pseudofolliculitis barbae, 50%; status post AC strain of the right shoulder, 30%; status post knee sprain and surgical repair of meniscal tear, right knee, 10%; and right axilla surgical scar, noncompensable), considered in combination, with his educational and occupational history, without regard to his age or nonservice connected disabilities.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4.  Issue a statement of the case regarding the claims for entitlement to service connection for a left hip strain, to include as secondary to the service-connected right knee disability and entitlement to an initial rating in excess of 50 percent for service-connected PTSD.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that these issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

5.  After any additional notification and/or development deemed necessary is undertaken, the issue on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


